DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Allowable Subject Matter
2.	Claim 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claimed subject matter includes non-hearing characteristic. The specification dose not disclose what entails as a non-hearing characteristic. Examiner will reject the claimed subject matter as a non-hearing impaired user or normal user for the audiogram settings. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742).
	Regarding claim 1, Boesen teaches an electronic device for configuring a hearing device parameter of a hearing device to be worn by a user, the electronic device comprising: a processor; a memory; and a user interface, wherein the processor is configured to: electronically obtain an initial audiogram for the user; obtain, via the user interface, a first configuration parameter indicative of hearing loss and/or user preference in a first frequency range after the initial audiogram is obtained; determine a configuration audiogram based on the first configuration parameter and the initial audiogram (see fig. 1-4, ¶ 0014-0015, 0021, 0046, 0049-0050. The system has earpieces which is connected to a mobile device wireless. The device being a smart device would have processor, memory, and an interface. The earpieces do the testing for hearing loss and then send the audiometric testing  to the user device as the audiogram to be viewed on the device display. The device obtains an audiogram of the user hearing test to determine hearing loss based on frequency sounds provided. The user is able to customized individual preferences based on the audiogram data.).
	Boesen does not teach wherein the configuration audiogram is an updated audiogram, determine a gain parameter based on the configuration audiogram; and configure the hearing device parameter of the hearing device based on the gain parameter; wherein the user interface is configured to provision the first configuration parameter based on an action of the user; wherein the initial audio gram comprises audiogram data, and wherein the audiogram data is predetermined independent of the user.
	Gabara teaches wherein the configuration audiogram is an updated audiogram (see col. 3, lines 37-46. An updated audiogram is calculated and automatically downloaded using a computer program. Thus the configuration is an updated audiogram.).
	The teachings of Gabara with the updated audiogram would be obvious with the combination with Boesen of the audiogram configurations. Therefore the combination of Boesen and Gabara would perform the function of updating the audiogram for the hearing devices.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen to incorporate audiogram updating configurations.  The modification would provide updated audiogram for the user of the hearing devices. 
	Kim teaches determine a gain parameter based on the configuration audiogram; and configure the hearing device parameter of the hearing device based on the gain parameter (see figs. 1-2, ¶ 0043-0049, 0051-0052, 0061-0065. The gain is adjusted based on the audio configurations.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen and Gabara to incorporate a gain adjustment in regards to the audiogram parameters. The modification would provide adjustments to the hearing aids based on the audiogram to provide a better hearing volume to the user. 
	 De Vries teaches wherein the user interface is configured to provision the first configuration parameter based on an action of the user (see ¶ 0091-0094, 0122, 0190. The user of the interface device is able to select an adjusted parameter to compensate for hearing loss in the hearing device. Thus the parameters being based on a user selection on a user interface device. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara and Kim to incorporate user selected parameters. The modification would provide adjustments to the hearing aids based on the user selection parameters. 
Ribic teaches wherein the initial audio gram comprises audiogram data, and wherein the audiogram data is predetermined independent of the user (see ¶ 0103. The stored values are predetermined by audiometric testing and prestored in the hearing aid before issuing to a user.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim and De Vries to incorporate a prestored audio parameters for a hearing aid. The modification provides the predetermined audiometric testing which is prestored before issued to a user. 


Regarding claim 9, Boesen teaches a method for configuring a hearing device parameter of a hearing device to be worn by a user, the method comprising: electronically obtaining an initial audiogram for the user; obtaining, via a user interface, a first configuration parameter indicative of hearing loss and/or user preference in a first frequency range after the initial audiogram is obtained; determining a configuration audiogram based on the first configuration parameter and the initial audiogram (see fig. 1-4, ¶ 0014-0015, 0021, 0046, 0049-0050. The system has earpieces which is connected to a mobile device wireless. The device being a smart device would have processor and memory and an interface. The earpieces do the testing for hearing loss and then send the audiometric testing  to the user device as the audiogram to be viewed on the device display. The device obtains an audiogram of the user hearing test to determine hearing loss based on frequency sounds provided. The user is able to customized individual preferences based on the audiogram data.).
Boesen does not teach wherein the configuration audiogram is an updated audiogram, determine a gain parameter based on the configuration audiogram; and configure the hearing device parameter of the hearing device based on the gain parameter; wherein the user interface is configured to provision the first configuration parameter based on an action of the user; wherein the initial audio gram comprises audiogram data, and wherein the audiogram data is predetermined independent of the user.
	Gabara teaches wherein the configuration audiogram is an updated audiogram (see col. 3, lines 37-46. An updated audiogram is calculated and automatically downloaded using a computer program. Thus the configuration is an updated audiogram.).
	The teachings of Gabara with the updated audiogram would be obvious with the combination with Boesen of the audiogram configurations. Therefore the combination of Boesen and Gabara would perform the function of updating the audiogram for the hearing devices.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen to incorporate audiogram updating configurations.  The modification would provide updated audiogram for the user of the hearing devices. 
Kim teaches determining a gain parameter based on the configuration audiogram; and configuring the hearing device parameter of the hearing device based on the gain parameter (see figs. 1-2, ¶ 0043-0049, 0051-0052, 0061-0065. The gain is adjusted based on the audio configurations.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen and Gabara to incorporate a gain adjustment in regards to the audiogram parameters. The modification would provide adjustments to the hearing aids based on the audiogram to provide a better hearing volume to the user. 
De Vries teaches wherein the user interface is configured to provision the first configuration parameter based on an action of the user (see ¶ 0091-0094, 0122, 0190. The user of the interface device is able to select an adjusted parameter to compensate for hearing loss in the hearing device. Thus the parameters being based on a user selection on a user interface device. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara and Kim to incorporate user selected parameters. The modification would provide adjustments to the hearing aids based on the user selection parameters. 
Ribic teaches wherein the initial audio gram comprises audiogram data, and wherein the audiogram data is predetermined independent of the user (see ¶ 0103. The stored values are predetermined by audiometric testing and prestored in the hearing aid before issuing to a user.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim and De Vries to incorporate a prestored audio parameters for a hearing aid. The modification provides the predetermined audiometric testing which is prestored before issued to a user. 



6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of McLeod (US 2010/0020988).
	Regarding claim 23, Boesen teaches an electronic device for configuring a hearing device parameter of a hearing device to be worn by a user, the electronic device comprising: a processor; a memory; and a user interface, wherein the processor is configured to: electronically obtain an initial audiogram; obtain, via the user interface, a first configuration parameter indicative of hearing loss and/or user preference in a first frequency range after the initial audiogram is obtained; determine a configuration audiogram based on the first configuration parameter and the initial audiogram (see fig. 1-4, ¶ 0014-0015, 0021, 0046, 0049-0050. The system has earpieces which is connected to a mobile device wireless. The device being a smart device would have processor, memory, and an interface. The earpieces do the testing for hearing loss and then send the audiometric testing  to the user device as the audiogram to be viewed on the device display. The device obtains an audiogram of the user hearing test to determine hearing loss based on frequency sounds provided. The user is able to customized individual preferences based on the audiogram data.).
	Boesen does not teach wherein the configuration audiogram is an updated audiogram, determine a gain parameter based on the configuration audiogram; and configure the hearing device parameter of the hearing device based on the gain parameter; wherein the user interface is configured to provision the first configuration parameter based on an action of the user; wherein the processor is configured to electronically obtain the initial audiogram by determining the initial audiogram based on a non-hearing characteristic.
	Gabara teaches wherein the configuration audiogram is an updated audiogram (see col. 3, lines 37-46. An updated audiogram is calculated and automatically downloaded using a computer program. Thus the configuration is an updated audiogram.).
	The teachings of Gabara with the updated audiogram would be obvious with the combination with Boesen of the audiogram configurations. Therefore the combination of Boesen and Gabara would perform the function of updating the audiogram for the hearing devices.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen to incorporate audiogram updating configurations.  The modification would provide updated audiogram for the user of the hearing devices. 
	Kim teaches determine a gain parameter based on the configuration audiogram; and configure the hearing device parameter of the hearing device based on the gain parameter (see figs. 1-2, ¶ 0043-0049, 0051-0052, 0061-0065. The gain is adjusted based on the audio configurations.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen and Gabara to incorporate a gain adjustment in regards to the audiogram parameters. The modification would provide adjustments to the hearing aids based on the audiogram to provide a better hearing volume to the user. 
	 De Vries teaches wherein the user interface is configured to provision the first configuration parameter based on an action of the user (see ¶ 0091-0094, 0122, 0190. The user of the interface device is able to select an adjusted parameter to compensate for hearing loss in the hearing device. Thus the parameters being based on a user selection on a user interface device. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara and Kim to incorporate user selected parameters. The modification would provide adjustments to the hearing aids based on the user selection parameters. 
McLeod teaches wherein the processor is configured to electronically obtain the initial audiogram by determining the initial audiogram based on a non-hearing characteristic (see fig. 2, ¶ 0034. The system has a hearing-impaired or non-hearing impaired settings. The audiogram analysis is processed in correlation to a hearing and a non-hearing impaired characteristics. The adjustments providing corrective volume settings can refer to decibel levels from a non-hearing impaired (characteristics).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim and De Vries to incorporate a audiogram analysis of a non-hearing impaired or normal user. The modification provides the device for device settings for non-hearing characteristics. 



7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Lievens et al. (US 2014/0275730).
	Regarding claim 2, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 1, wherein the processor is configured to determine the configuration audiogram by interpolating the configuration audiogram. 
	Lievens teaches wherein the processor is configured to determine the configuration audiogram by interpolating the configuration audiogram (see ¶ 0021. The device is able to audiogram to interpolate the comfort levels defined by the audiogram.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate an audiogram interpolation for the configuration. The modification would provide adjustments to the hearing aids based on the audiogram to provide a better hearing volume to the user.
 







8.	Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Mathurine (WO 2018/209406).
Regarding claim 3, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 1, wherein the processor is configured to obtain the first configuration parameter based on a first user input received via a first control of the user interface.
Mathurine teaches the electronic device according to claim 1, wherein the processor is configured to obtain the first configuration parameter based on a first user input received via a first control of the user interface (see fig. 1,3, 5-9, page 1, line 30-page 2, line 1, 10-12, page 4, lines 29-37, page 7, lines 1-10, 22-25, page 10, line 36-page 11, line 10, page 13, line 36-page 14, line 18, page 15, line 28-page 16, lines 8, 17-page 17, line 15. Mobile device is connected to a hearing aid device via Bluetooth or wirelessly. The device being a smart device would have processor and memory and an interface. The device is able to obtain an audiogram of the user hearing test to determine hearing loss based on frequency sounds provided. The user is able to configure the audiogram data to a preference in a frequency range. Thus correcting the data for the frequency range presented.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a configuration based on a user input received by the device interface. The modification would provide a user providing the adjustments configuration inputted to the user device.


Regarding claim 10, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 9, wherein the first configuration parameter is based on a first user input received via a first control of the user interface.
Mathurine teaches the method according to claim 9, wherein the first configuration parameter is based on a first user input received via a first control of the user interface (see fig. 1,3, 5-9, page 1, line 30-page 2, line 1, 10-12, page 4, lines 29-37, page 7, lines 1-10, 22-25, page 10, line 36-page 11, line 10, page 13, line 36-page 14, line 18, page 15, line 28-page 16, lines 8, 17-page 17, line 15. Mobile device is connected to a hearing aid device via Bluetooth or wirelessly. The device being a smart device would have processor and memory and an interface. The device is able to obtain an audiogram of the user hearing test to determine hearing loss based on frequency sounds provided. The user is able to configure the audiogram data to a preference in a frequency range. Thus correcting the data for the frequency range presented.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a configuration based on a user input received by the device interface. The modification would provide a user providing the adjustments configuration inputted to the user device.


Regarding claim 16, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 9, wherein the determining gain parameter is determined based on a fitting rule.
Kim teaches wherein the determining gain parameter is determined based on a fitting rule (see ¶ 0048-0049. The gain parameter is based on the volume fitting table.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid fitting for gain adjustments. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.



9.	Claims 4, 6, 7, 11, 14, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Eisner et al. (US 2015/0281853).
	Regarding claim 4, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 1, wherein the processor is also configured to obtain, via the user interface, a second configuration parameter indicative of hearing loss and/or user preference in a second frequency range different from the first frequency range.  
	Eisner teaches wherein the processor is also configured to obtain, via the user interface, a second configuration parameter indicative of hearing loss and/or user preference in a second frequency range different from the first frequency range (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid frequency adjustment. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.


Regarding claim 6, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 4, wherein the processor is configured to determine the configuration audiogram based on the first configuration parameter, the second configuration parameter, and the initial audiogram.  
	Eisner teaches wherein the processor is configured to determine the configuration audiogram based on the first configuration parameter, the second configuration parameter, and the initial audiogram (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid frequency adjustment. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.



Regarding claim 7, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 4, wherein the processor is configured to obtain, via the user interface, a third configuration parameter indicative of hearing loss and/or user preference in a third frequency range different from the first frequency range and the second frequency range, and wherein the processor is configured to determine the configuration audiogram based the first configuration parameter, the second configuration parameter, the third configuration parameter, and the initial audiogram.  
Eisner teaches wherein the processor is configured to obtain, via the user interface, a third configuration parameter indicative of hearing loss and/or user preference in a third frequency range different from the first frequency range and the second frequency range, and wherein the processor is configured to determine the configuration audiogram based the first configuration parameter, the second configuration parameter, the third configuration parameter, and the initial audiogram (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid frequency adjustment. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.


Regarding claim 11, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 9, further comprising obtaining, via the user interface, a second configuration parameter indicative of hearing loss and/or user preference in a second frequency range different from the first frequency range, and  Page 29 of 31GNH 2018P00116US wherein the configuration audiogram is determined based on the first configuration parameter, the second configuration parameter, and the initial audiogram.  
	Eisner teaches obtaining, via the user interface, a second configuration parameter indicative of hearing loss and/or user preference in a second frequency range different from the first frequency range, and Page 29 of 31GNH 2018P00116US wherein the configuration audiogram is determined based on the first configuration parameter, the second configuration parameter, and the initial audiogram (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid frequency adjustment. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.


Regarding claim 14, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 11, further comprising obtaining a third configuration parameter indicative of hearing loss and/or user preference in a third frequency range different from the first frequency range and the second frequency range, and wherein the configuration audiogram is determined based on the first configuration parameter, the second configuration parameter, the third configuration parameter, and the initial audiogram.  
Eisner teaches wherein the processor is configured to obtain, via the user interface, a third configuration parameter indicative of hearing loss and/or user preference in a third frequency range different from the first frequency range and the second frequency range, and wherein the processor is configured to determine the configuration audiogram based the first configuration parameter, the second configuration parameter, the third configuration parameter, and the initial audiogram (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a hearing aid frequency adjustment. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.


	Regarding claim 17, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 9, wherein the act of configuring the hearing device parameter of the hearing device comprises updating one or more level-dependent gains of the hearing device.  
	Eisner teaches wherein the act of configuring the hearing device parameter of the hearing device comprises updating one or more level-dependent gains of the hearing device (see ¶ 0109-0127. The user set up their profile with hearing configurations and save. The user can modify the profile which can update with different settings and then save.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate hearing aid modifications to hearing profile. The modification would provide adjustments to the hearing settings so the user can configure the hearing aids in regards to their own hearing of an audiogram to provide a better hearing volume to the user.

Regarding claim 19, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 1, wherein the user interface is configured to present a plurality of controls after the initial audiogram is obtained, wherein the controls are configured for adjusting respective parameters in respective frequencies, one of the parameters being the first configuration parameter. 
	Eisner teaches wherein the user interface is configured to present a plurality of controls after the initial audiogram is obtained, wherein the controls are configured for adjusting respective parameters in respective frequencies, one of the parameters being the first configuration parameter (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The user enters an audiogram that represents their personal hearing needs so that the hearing profile will have different audio setting for each profile.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate hearing aid frequency adjustments. The modification would provide adjustments to the hearing aids fitting in regards to an audiogram to provide a better hearing volume to the user.


Regarding claim 20, Boesen, Gabara, Kim, De Vries and Ribic do not teach the electronic device according to claim 19, wherein the controls comprise respective slidable objects arranged in a side-by-side configuration.
	Eisner teaches wherein the controls comprise respective slidable objects arranged in a side-by-side configuration (see fig. 1, 6I, ¶ 0206. The user is able to make adjustments to the frequency ranges by selecting a frequency range for the hearing aids. Thus the user is able to select different frequency ranges to calibrate the hearing devices via the user interface. The controls have slidable objects arranged side by side configuration.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate a slidable controls via the display device. The modification would provide adjustments to the hearing aids based on the sliding controls on the device. 


10.	Claims 5, 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Eisner et al. (US 2015/0281853) in further view of Graube et al. (US 2019/0108324).
	Regarding claim 5, Boesen, Gabara, Kim, De Vries, Ribic and Eisner do not teach the electronic device according to claim 4, wherein the processor is configured to obtain the first configuration parameter based on a first user input received via a first control of the user interface, and to obtain the second configuration parameter based on a second user input received via a second control of the user interface. 
	Graube teaches  wherein the processor is configured to obtain the first configuration parameter based on a first user input received via a first control of the user interface, and to obtain the second configuration parameter based on a second user input received via a second control of the user interface (see fig. 9, 0039, 0041, 0046, 1010-0102, 0145. The system provides different profile configuration based on user. User A will have a different Profile than User B.).
	The combination of Graube to Boesen, Gabara, Kim, De Vries, Ribic and Eisner would provide the sharing profile configurations with Eisner hearing aid profiles (see fig. 1, 6I, ¶ 0206) which can have multiple users.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Eisner to incorporate different configuration in regards to user profiles. The modification would provide adjustments to the hearing devices based on different users’ configuration.


Regarding claim 8, Boesen, Gabara, Kim, De Vries, Ribic and Eisner do not teach the electronic device according to claim 7, wherein the first configuration parameter is based on a first user input received via a first control of the user interface, the second configuration parameter is based on a second user input received via a second control of the user interface, and the third configuration parameter is based on a third user input received via a third control of the user interface.  
Graube teaches  wherein the first configuration parameter is based on a first user input received via a first control of the user interface, the second configuration parameter is based on a second user input received via a second control of the user interface, and the third configuration parameter is based on a third user input received via a third control of the user interface (see fig. 9, 0039, 0041, 0046, 1010-0102, 0145. The system provides different profile configuration based on user. User A will have a different Profile than User B.).
	The combination of Graube to Boesen, Gabara, Kim, De Vries, Ribic and Eisner would provide the sharing profile configurations with Eisner hearing aid profiles (see fig. 1, 6I, ¶ 0206) which can have multiple users.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Eisner to incorporate different configuration in regards to user profiles. The modification would provide adjustments to the hearing devices based on different users’ configuration.


Regarding claim 13, Boesen, Gabara, Kim, De Vries, Ribic and Eisner do not teach the method according to claim 11, wherein the first configuration parameter is based on a first user input received via a first control of the user interface, and the second configuration parameter is based on a second user input received via a second control of the user interface. 
	Graube teaches wherein the first configuration parameter is based on a first user input received via a first control of the user interface, and the second configuration parameter is based on a second user input received via a second control of the user interface (see fig. 9, 0039, 0041, 0046, 1010-0102, 0145. The system provides different profile configuration based on user. User A will have a different Profile than User B.).
	The combination of Graube to Boesen, Gabara, Kim, De Vries, Ribic and Eisner would provide the sharing profile configurations with Eisner hearing aid profiles (see fig. 1, 6I, ¶ 0206) which can have multiple users.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Eisner to incorporate different configuration in regards to user profiles. The modification would provide adjustments to the hearing devices based on different users’ configuration.


Regarding claim 15, Boesen, Gabara, Kim, De Vries, Ribic and Eisner do not teach the method according to claim 14, wherein the first configuration parameter is based on a first user input received via a first control of the user interface, the second configuration parameter is based on a second user input received via a second control of the user interface, and the third configuration parameter is based on a third user input received via a third control of the user interface.  
Graube teaches  wherein the first configuration parameter is based on a first user input received via a first control of the user interface, the second configuration parameter is based on a second user input received via a second control of the user interface, and the third configuration parameter is based on a third user input received via a third control of the user interface (see fig. 9, 0039, 0041, 0046, 1010-0102, 0145. The system provides different profile configuration based on user. User A will have a different Profile than User B.).
	The combination of Graube to Boesen, Gabara, Kim, De Vries, Ribic and Eisner would provide the sharing profile configurations with Eisner hearing aid profiles (see fig. 1, 6I, ¶ 0206) which can have multiple users.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Eisner to incorporate different configuration in regards to user profiles. The modification would provide adjustments to the hearing devices based on different users’ configuration.


12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Eisner et al. (US 2015/0281853) in further view of Lievens et al. (US 2014/0275730).
Regarding claim 12, Boesen, Gabara, Kim, De Vries, Ribic and Eisner do not teach the method according to claim 11, wherein the act of determining the configuration audiogram comprises interpolating the configuration audiogram.   
	Lievens teaches wherein the act of determining the configuration audiogram comprises interpolating the configuration audiogram (see ¶ 0021. The device is able to audiogram to interpolate the comfort levels defined by the audiogram.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Eisner to incorporate an audiogram interpolation for the configuration. The modification would provide adjustments to the hearing aids based on the audiogram to provide a better hearing volume to the user.






13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Polak (US 2015/0341731).
	Regarding claim 18, Boesen, Gabara, Kim, De Vries and Ribic do not teach the method according to claim 9, wherein the act of configuring the hearing device parameter of the hearing device comprises updating one or more compression thresholds of the hearing device.
	Polak teaches wherein the act of configuring the hearing device parameter of the hearing device comprises updating one or more compression thresholds of the hearing device (see ¶ 0061. The user chooses different compression formulas which would update the compression threshold to a certain hearing loss level.). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries and Ribic to incorporate updating the compression threshold. The modification would provide adjustments to the hearing aids based on the compression threshold level for the hearing loss.






14.	Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of Ribic (US 2009/0103742) in further view of Kinsbergen et al. (US 2013/0243227) in further view of Sigwanz et al. (US 2018/0242090).
	Regarding claim 21, Boesen, Gabara, Kim, De Vries, Ribic do not teach the electronic device according to claim 1, wherein the processor is configured to obtain the first configuration parameter for a current fitting session, and the initial audiogram is associated with a previous fitting session.
	Kinsbergen teaches wherein the processor is configured to obtain the first configuration parameter for a current fitting session (see ¶ 0016. The adjustments (configurations are based on the audiogram during an interactive fitting session.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic to incorporate adjustment based a current audiogram fitting session. The modification would provide adjustments to the hearing aids based on the audiogram during a fitting session. 
	Kinsbergen, Boesen, Gabara, Kim, De Vries, Ribic do not teach the initial audiogram is associated with a previous fitting session.
	Sigwanz teaches the initial audiogram is associated with a previous fitting session (see ¶ 0022, 0083. The information of a previous fitting session is provided by audiogram information.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Kinsbergen to incorporate information of audiogram of a previous fitting session. The modification would provide  adjustments based off the stored previous audiogram record fitting session.


Regarding claim 24, Boesen, Gabara, Kim, De Vries, Ribic do not teach the method according to claim 9, wherein the first configuration parameter for a current fitting session, and the initial audiogram is associated with a previous fitting session.
	Kinsbergen teaches wherein the first configuration parameter for a current fitting session (see ¶ 0016. The adjustments (configurations are based on the audiogram during an interactive fitting session.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic to incorporate adjustment based a current audiogram fitting session. The modification would provide adjustments to the hearing aids based on the audiogram during a fitting session. 
	Kinsbergen, Boesen, Gabara, Kim, De Vries, Ribic do not teach the initial audiogram is associated with a previous fitting session.
	Sigwanz teaches the initial audiogram is associated with a previous fitting session (see ¶ 0022, 0083. The information of a previous fitting session is provided by audiogram information.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim, De Vries, Ribic and Kinsbergen to incorporate information of audiogram of a previous fitting session. The modification would provide  adjustments based off the stored previous audiogram record fitting session.


15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2018/0063618) in view of Gabara et al. (US 7,024,000) further in view of Kim et al. (US 2015/0049876) in further view of De Vries et al. (US 2018/0007477) in further view of McLeod (US 2010/0020988).
Regarding claim 26, Boesen, Gabara, Kim, De Vries do not teach the method according to claim 9, wherein the act of electronically obtain the initial audiogram by determining the initial audiogram based on a non-hearing characteristic.
McLeod teaches wherein the act of electronically obtain the initial audiogram by determining the initial audiogram based on a non-hearing characteristic (see fig. 2, ¶ 0034. The system has a hearing-impaired or non-hearing impaired settings. The audiogram analysis is processed in correlation to a hearing and a non-hearing impaired characteristics. The adjustments providing corrective volume settings can refer to decibel levels from a non-hearing impaired (characteristics).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boesen, Gabara, Kim and De Vries to incorporate a audiogram analysis of a non-hearing impaired or normal user. The modification provides the device for device settings for non-hearing characteristics. 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651